DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/14/2021 amended claims 1 and 2 and added new claims 8-14.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 102 rejections over Ishikawa, Shanker, Shrestha and Watts from the office action mailed 1/15/2021; therefore these rejections are withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.  

Specification
3.            The amendment filed 4/14/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  claim 2 is amended to include the “branch of R4 has 1 to 4 carbon atoms” – there is no support for this amendment in the specification.  There is only support for the branch point to be 1 carbon atom.       
Applicant is required to cancel the new matter in the reply to this Office Action.
 
Claim Rejections - 35 USC § 112

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
5.         Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure appears in claim 2 is as follows:  claim 1 is amended to include “branch of R4 has 1 to 4 carbon atoms” – there is no support for this amendment in the specification.  There is only support for the branch point to be 1 carbon atom – there is no support for this amendment in the specification.  For this reason applicants have added new matter into the disclosure with their amendment.         

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morita, US Patent Application Publication No. 2004/0192562 (hereinafter referred to as Morita).	
	Regarding claims 1-14, Morita discloses a lubricating oil composition for use in continuously-variable transmissions (see Abstract) comprising a base oil (see Abstract) to which is added 0.1 to 6 wt% of a mono-succinimide compound formed by reacting iso-octadecenyl succinic anhydride and diethylenetriamine (as recited in claims 1-14) (see Table 1-1 and Para. [0040]-[0049]).     
	Morita differs from claim 1 in that Morita does not disclose a specific embodiment comprising the mono-succinimide compound recited in claim 1.  
	It is the position of the examiner that based on the disclosure of Morita that one of ordinary skill in the art at the time of the invention would immediately envisage the mono-succinimide compound of claim 1 from the disclosure of Morita with a reasonable expectation of success.  

Response to Arguments
9.	Applicants’ arguments filed 4/14/2021 regarding claims 1-14 have been fully considered and are moot in light of the anticipation rejections being withdrawn as discussed above.  Applicants also argue that any obviousness rejection would be overcome by a showing of unexpected results.  This argument is not persuasive. 
In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have not compared their formulations against the closest prior art, nor shown that the comparative examples from the instant specification adequately represent the closest prior art.  
Regarding the second criteria – the claims are not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific mono-succinimide compounds present in very narrow concentration which are broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771